Citation Nr: 0815222	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-25 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected gastroenteritis.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected discogenic disease at L4-L5 
and at T11-T12 and T10-T11.


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 2002 to October 2002 
and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, which granted the veteran service-
connection for gastroentitis (rated at 10 percent disabling) 
and discogenic disease at L4-L5 and at T11-T12 and T10-T11 
(rated at 20 percent disabling), effective May 1, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The evidence of record indicates that the veteran needs to 
undergo a gastrointestinal examination for his service-
connected gastroentitis, which was diagnosed while the 
veteran was in active service, before appellate review may 
proceed.  VA outpatient medical records that are dated after 
the rating decision on appeal indicate a potential worsening 
of the veteran's symptoms.  September 2005 outpatient 
treatment records reveal symptoms such as the presence of 
blood in the veteran's stool and feelings of weakness with 
abdominal distension.  It is unclear whether this indicates a 
worsening of the veteran's symptoms since the July 2005 
rating decision.  Therefore, a VA examination is necessary to 
determine whether these symptoms are related to the veteran's 
service-connected gastroentitis, or a nonservice-connected 
disorder; if the symptoms reflected in the VA treatment 
records are related to the service-connected gastrointestinal 
disability, then the current severity of the symptoms should 
be evaluated.  

Further, the veteran's last VA spinal examination took place 
in March 2005, which is more than three years ago.  In the 
veteran's June 2006 appeal to the Board, the veteran's 
statements suggested that his disorder was worsening in 
severity at that time.  An October 2005 VA outpatient 
treatment record also reveals the veteran rating his pain as 
a "10," which was classified as "worst pain."  This 
further indicates that there may be a worsening of the 
veteran's service-connected back disability.  However, such a 
medical conclusion may not be made by the Board, nor is the 
Board able to determine the level of severity.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, before 
appellate review may proceed, a VA examination must be 
conducted to determine the current disability level of the 
veteran's spinal disorder.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran's current VA medical 
records from October 2005 to the present 
should be obtained (to the extent there 
are any).  

2.  The veteran should be afforded a 
gastrointestinal examination to determine 
the severity of his service-connected 
gastroentitis.  The examiner should be 
provided with a copy of the Remand and the 
veteran's claims file.  The examiner 
should review the relevant documents in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail, including, but not limited to, the 
veteran's frequency of bowel disturbance, 
the severity of his diarrhea or 
constipation, and the frequency and degree 
of the veteran's general abdominal 
distress.  

The examiner should be asked to describe 
the current severity of the service-
connected gastrointestinal disability in 
detail, and should be asked whether the 
current severity represents an increase or 
decrease in severity compared to the prior 
VA examination of February 2005.  If the 
level of severity of the gastrointestinal 
disability has increased or decreased 
during the period since the veteran 
submitted the claim for service connection 
in January 2005, the examiner should 
provide an opinion as to the date of onset 
of the increase or decrease.  

The examiner should provide a rationale 
for any opinion offered.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine the 
severity of his service-connected 
discogenic disease at L4-L5 and at T11-T12 
and T10-T11.  The examiner should be 
provided with a copy of the Remand and the 
veteran's claims file.  The examiner 
should review the relevant documents in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail, including, but not limited to, the 
veteran's thoracolumbar range of motion, 
any ankylosis of the thoracolumbar spine, 
and whether there is additional limitation 
of motion due to pain.  

The examiner should be asked to describe 
the current severity of the service-
connected back disability in detail, and 
should be asked whether the current 
severity represents an increase or 
decrease in severity compared to the prior 
VA examination of February 2005.  If the 
level of severity of the back disability 
has increased or decreased during the 
period since the veteran submitted the 
claim for service connection in January 
2005, the examiner should provide an 
opinion as to the date of onset of the 
increase or decrease.  

The examiner should provide a rationale 
for any opinion offered.

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it be determined if the veteran's claims 
can be granted.  The veteran's appeal for 
a higher initial evaluation for his 
gastrointestinal disability and his back 
disability requires consideration of 
"staged ratings," that is, successive 
ratings reflecting variations in the 
disability's severity since the date of 
service connection.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The AMC should 
document its consideration of whether 
"staged ratings" are appropriate in this 
case.  

The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



